Citation Nr: 0531852	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  05-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for varicosities of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to October 
1947 and October 1950 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no medical evidence of persistent edema, stasis 
pigmentation, or eczema affecting the left leg.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for varicosities of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.104, Diagnostic Code 7120 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.104.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's varicosities of the left leg are currently 
evaluated as 10 percent disabling under Code 7120 (varicose 
veins).  38 C.F.R. § 4.71a.  The next higher rating of 20 
percent is assigned when there is evidence of persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  

The Board finds that the overall disability picture does not 
more closely approximate these criteria.  38 C.F.R. § 4.7.  
Specifically, VA examinations of February 2004 and April 2005 
indicate superficial varicosities and varicose veins.  
However, the examinations were negative for evidence of 
persistent edema, stasis pigmentation, or eczema.  
Furthermore, according to the April 2005 report of the 
examiner, the veteran states the disability is only 
intermittently swollen.  

Similarly, VA outpatient treatment records fail to indicate 
objective evidence that would warrant a 20 percent rating.  
Such evidence, taken as a whole, weighs heavily against the 
claim.

The Board acknowledges that the veteran submitted August 2003 
and February 2005 statements by "L.M.," M.D., the veteran's 
treating physician.  According to the August 2003 statement, 
Dr. M. indicates that the veteran is "possibly 20% 
disabled" by "severe superficial varicosities" of the left 
leg.  In contrast, the VA examiner opines in both VA 
examinations that the disability does not exceed 10 percent.  
  
The Boards notes that in evaluating the probative value of 
competent medical evidence, the U.S. Court of Appeals for 
Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  

In a November 2004 statement, the veteran implies that the 
findings of Dr. M. should be afforded more weight than the 
findings of the VA examiner because Dr. M. is his treating 
physician.  The Board emphasizes that it is not bound to do 
so.  See Guerrieiri, supra (Court declines to adopt rule in 
which the opinion of a treating physician is accorded more 
weight in the evaluation of veteran claims).  

The Board finds the opinions of the VA examiner, who is a 
specialist in cardiovascular diseases, to be particularly 
persuasive.  The reports of the VA examiner are very precise 
and clear, whereas Dr. M. provides little basis for his 
conclusion regarding a 20 percent rating.  More importantly, 
this doctor's findings do not indicate that the 20 percent 
evaluation requirements are met.  The Board must also find 
that the outpatient treatment records, as a whole, support 
the findings of the VA examiner. 

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

Therefore, the criteria for an increased disability 
evaluation are not met.  38 C.F.R. § 4.7.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 10 percent for varicosities 
of the left leg.  38 C.F.R. § 4.3.  The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2004 and February 2005, as well as 
information provided in the March 2004 rating decision, 
December 2004 statement of the case (SOC), and May 2005 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
December 2004 SOC includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued its initial VCAA notice 
in January 2004, before the March 2004 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Although the RO provided the veteran with 
supplemental information in the February 2005 VCAA letter, 
there is no indication or allegation that doing so resulted 
in prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).  In addition, the 
February 2005 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs) and VA outpatient 
treatment records.  In addition, the veteran was afforded 
several VA examinations. The veteran has also submitted 
several written personal statements, photographs, and two 
statements from Dr. M.  Although the January 2004 VCAA letter 
advised the veteran to provide a signed VA authorization for 
the release of private medical records, there is no 
indication in the claims folder that he provided any such 
authorization.  Furthermore, in a February 2005 "Expedited 
Action Attachment," the veteran indicated he had no further 
medical evidence to provide.  

The Board adds that the veteran has requested an independent 
medical opinion.  When warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  38 U.S.C.A. § 7109; 38 C.F.R. § 
3.328.  The Board does not find, however, that evaluation of 
the issue on appeal involves a question of medical complexity 
or controversy in the medical community at large.  The VA 
examinations of record provide adequate explanation and 
support for their conclusions and do not suggest the 
existence of any complex or controversial matter.  
Accordingly, a medical opinion from an independent medical 
expert is not warranted. Id.  Therefore, the Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  



ORDER

A disability rating greater than 10 percent for varicosities 
of the left leg is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


